Exhibit 99.1 NEWS RELEASE CONTACT: CreditRiskMonitor.com, Inc. Jerry Flum, CEO (845) 230-3030 info@creditriskmonitor.com FOR IMMEDIATE RELEASE CreditRiskMonitor Announces 2Q Results and New Service Options VALLEY COTTAGE, NY—August 9, 2012—CreditRiskMonitor (OTCQX: CRMZ) reported that revenues increased 8% for both the 3 and 6 months ended June 30, 2012, to $2.74 million and $5.39 million, respectively. For the same periods, income from operations was $199,000 and $282,000, respectively, compared to $267,000 and $487,000 for the comparable 2011 periods. Cash, cash equivalents and marketable securities at the end of the six-month period, however, increased $1.13 million to $9.41 million from the 2011 year-end balance of $8.28 million. Jerry Flum, CEO said, “Our short-term income from operations continues to be adversely impacted by the cost of building our sales and service staff, adding new data elements, and creating new tools for subscribers. We continue to be debt free, generating strong free cash flow after dividends. Both of these conditions provide us with financial flexibility in case new opportunities arise. “We recently launched a new set of tools that subscribers can use to analyze their trade accounts receivable data on both public and private companies, if they contribute this data to our service.We are seeing a very positive reaction to these new tools, and an increasing number of subscribers are contributing their data.” CREDITRISKMONITOR.COM, INC. STATEMENTS OF OPERATIONS FOR THE 3 AND 6 MONTHS ENDED JUNE 30, 2 (Unaudited) 3 Months Ended June 30, 6 Months Ended June 30, Operating revenues $ $ $ Operating expenses: Data and product costs Selling, general and administrative expenses Depreciation and amortization Total operating expenses Income from operations Other income, net Income before income taxes Provision for income taxes ) Net income $ Net income per share: Basic and diluted $ CREDITRISKMONITOR.COM, INC. BALANCE SHEETS JUNE 30, 2, 2011 June 30, Dec. 31, ASSETS (Unaudited) Current assets: Cash and cash equivalents Marketable securities Accounts receivable, net of allowance Other current assets Total current assets Property and equipment, net Goodwill Prepaid and other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Deferred revenue $ $ Accounts payable Accrued expenses Deferred taxes on income Total current liabilities Other liabilities Total liabilities Stockholders’ equity: Preferred stock, $.01 par value; authorized 5,000,000 shares; none issued Common stock, $.01 par value; authorized 25,000,000shares; issued and outstanding 7,943,462 and 7,920,462 shares, respectively Additional paid-in capital Accumulated deficit ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ Overview CreditRiskMonitor (http://www.crmz.com) is an Internet-based publisher of financial risk analysis and news, designed to save time for busy corporate credit and procurement/supply-chain professionals. The service offers comprehensive commercial credit reports covering over 40,000 public companies worldwide. Over 30% of the Fortune 1,000 already use CreditRiskMonitor’s timely news alerts and reports that feature detailed analyses of financial statements, ratio analysis and trend reports, peer analyses, as well as the Company’sproprietary FRISK® scores. Safe Harbor Statement Certain statements in this press release, including statements prefaced by the words "anticipates", "estimates", “believes", "expects" or words of similar meaning, constitute "forward-looking statements" within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance, expectations or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements, including, among others, those risks, uncertainties and factors referenced from time to time as "risk factors" or otherwise in the Company's Registration Statements or Securities and Exchange Commission Reports. We disclaim any intention or obligation to revise any forward-looking statements, whether as a result of new information, a future event, or otherwise.
